Citation Nr: 0504055	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-30 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment of cost of unauthorized medical 
expenses.



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from May 1971 to May 1973.

The Department of Veterans Affairs (VA) Medical Center (MC) 
in Shreveport, LA, has denied the veteran's request for 
payment of medical expenses on the basis that he had not been 
under VA care in the prior 24 months.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The VA evidence of record in the file consists solely of 
three Health Insurance Claim Forms from the VAMC in 
Shreveport.

According to the evidence of record, the veteran was on 
vacation in July 2002 when he began having bloody discharge.  
When he returned home, he reportedly contacted the VA in 
Bonham TX, to make an appointment to see a VA physician.  [VA 
reports of that contact are not in the file].

However, the evidence would tend to confirm the above 
allegation, since the veteran reports that he was told that 
an appointment was not available for him until October 3, 
2002 at 2:30 PM.  [No evidence is of record in the file with 
regard to such an appointment or the circumstances 
surrounding his not being seen on his initial cal, all of 
which may be pertinent to this claim].

Thereafter, he alleges that his condition continued to 
deteriorate and he saw JG, M.D., a private physician in 
Paris, TX [he refers to an enclosed report from Dr. G, but 
such a report is not in the file].  Thereafter, he continued 
to have diarrhea and substantial weight loss and after 4 
weeks of care, he was still deteriorating.

The veteran's sister in law works for a physician, AK, M.D., 
in Shreveport, LA, who saw him on August 12, 2002 and 
admitted the veteran to Willis-Knighton Hospital with 
tachycardia brought on by severe dehydration.  Two 
consultants were called in, Drs. AP and RC.  [He refers to 
reports of such treatment, but these reports are not in the 
file.]

Dr. P determined that the veteran was experiencing ulcerative 
colitis and after 2 weeks of taking medicine, Dr. P contacted 
the VAMC which set up an appointment for the veteran on 
September 12, 2002.  [Report of that contact, the 
circumstances surrounding and/or such an appointment is not 
in the file].

He went to the VAMC in Shreveport, and was told by the 
physician there that he had a fistula and was recommended to 
a general surgeon.  He saw the surgeon on September 20.  [No 
report is of record from such care].

The veteran is seeking reimbursement for care at the Willis-
Knighton Hospital from August 12-18, 2002.  [Reports from 
that facility and anything else surrounding that care are not 
in the file other than the claim forms].

The veteran acknowledges that he had not been seen by VA for 
years, but that since had made specific contact and had been 
told that there were no available appointments until October, 
[which as it turned out was long after he required extensive 
other private and VA care], should precipitate an exception 
to the denial based solely on his not having been treated for 
24 months.

In the absence of any VA records from TX or LA, and any of 
the clinical reports from various physicians, reports which 
the veteran apparently submitted with his claim but which are 
no longer with the file, it is impossible to determine 
whether his arguments have validity.

Based on the evidence of record, the Board has no choice but 
to remand the case for the following actins:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He may wish to provide 
corroborative documentation from 
individuals who can substantiate his 
allegations, including his sister-in-law; 
and complete records should be obtained 
from the various physicians he saw during 
the pertinent time frame.  The VA should 
assist him in that regard, and the 
records should be filed with the claims 
file.

2.  All VA clinical records and reports 
of contact from LA and TX with regard to 
the veteran's 2002 gastrointestinal 
episodes should be acquired and attached 
to the claims file, including but not 
limited to those in italics above.

3.  The VAMC should then review the case 
with regard to all pertinent regulations 
and judicial mandates.  If the decision 
remains unsatisfactory to the veteran, a 
SSOC should be prepared, and the veteran 
should be given the opportunity to 
respond.  The case should then be 
returned to the Board, accompanied by all 
pertinent records.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


